Citation Nr: 1339094	
Decision Date: 11/27/13    Archive Date: 12/13/13

DOCKET NO.  10-18 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for basal cell carcinoma.

2.  Entitlement to service connection for colon disability, to include villous adenocarcinoma of the colon.

3.  Entitlement to service connection for rectal disability, to include hemorrhoids.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1969 to March 1973, with confirmed service in the Republic of Vietnam.  

This case is before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Wichita, Kansas, Regional Office (RO) of the Department of Veterans Affairs (VA).

The record before the Board consists of the Veteran's paper claims file and an electronic file known as Virtual VA.

The issue of entitlement to service connection for ischemic heart disease, to include myocardial infarction and coronary artery disease, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for colon and rectal disabilities are addressed in the REMAND that follows the ORDER section of this decision.


FINDING OF FACT

Basal cell carcinoma was not present until more than one year after the Veteran's discharge from service and is not etiologically related to service.



CONCLUSION OF LAW

Basal cell carcinoma was not incurred in or aggravated by active service, and its incurrence or aggravation during such service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice in letter sent in June 2009, prior to the August 2009 rating decision on appeal.

The record also reflects that the Veteran's service treatment records and all available post-service medical evidence identified by the Veteran have been obtained.  Neither the Veteran nor his representative has identified any outstanding, existing evidence that could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.

The Board acknowledges that no VA examination was provided and no VA medical opinion was obtained in response to the claim.  VA must provide a medical examination or obtain a medical opinion when there is:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A (d) (2), 38 C.F.R. § 3.159(c) (4) (i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, disease, or injury is a low threshold.  McLendon v. Nicholson, 20 Vet. App. at 83.

In this case, there is no evidence suggesting that basal cell carcinoma was present in service or within the one-year presumptive period following service.  The Veteran contends that his basal cell carcinoma was caused by his exposure to Agent Orange while serving in the Republic of Vietnam; however, there is no competent evidence supporting the Veteran's contention or otherwise suggesting that the carcinoma is related to the Veteran's active service.  Therefore, VA is not obliged to provide an examination or obtain an opinion in response to this claim.

In sum, the Board is also satisfied that VA has complied with its duty to assist the Veteran in the development of this claim.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Where a Veteran served for at least 90 days during a period of war and manifests a malignant tumor to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Veterans who served in the Republic of Vietnam between January 9, 1962, and May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence of non-exposure.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.

38 U.S.C.A. § 1116(a) provides presumptive service connection on the basis of herbicide exposure in service for enumerated diseases manifested to a degree of 10 percent or more within a specified time period.  38 U.S.C.A. § 1116; 38 C.F.R.     §§ 3.307, 3.309(e), 3.313, 3.318.  Basal cell carcinoma is not among the diseases subject to presumptive service connection on the basis of herbicide exposure.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Health Outcomes Not Associated With Exposure to Certain Herbicide Agents, 72 Fed. Reg. 32,395 (June 12, 2007).

The Board notes that a presumption of service connection is not the sole method for establishing a claim for service connection for disability due to herbicide exposure.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007).  The Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); see Brock v. Brown, 10 Vet. App. 155, 160-61 (1997). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

The evidence reflects and the Veteran does not dispute that basal cell carcinoma was not present in service or until years thereafter.  As noted above, the Veteran contends that he is entitled to service connection for basal cell carcinoma because it was caused by his exposure to Agent Orange while serving in the Republic of Vietnam. 

Although the Veteran's exposure to herbicides in service is presumed based upon his service in the Republic of Vietnam, basal cell carcinoma is not subject to presumptive service connection on the basis of herbicide exposure and there is no competent evidence of a nexus between the Veteran's basal cell carcinoma and his active service, to include herbicide exposure.  

Although the Veteran might sincerely believe that his claimed disability is related to herbicide exposure, as a lay person, he is not competent to provide an opinion linking his basal cell carcinoma to herbicide exposure.

Accordingly, this claim must be denied.  In reaching this decision the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.


ORDER

Service connection for basal cell carcinoma is denied.


REMAND

The Board's review of the record reveals that further development is warranted before the remaining claims on appeal are decided. 

In his application for compensation and/or pension, Form 21-256, the Veteran claimed entitlement to service connection for rectal mass and rectal polyps.  In August 2009, the RO denied the claim as entitlement to service connection for villous adenocarcinoma of the colon.  However, the Board notes that the record reflects the Veteran received in-service treatment for hemorrhoids.  The Veteran also received post-service private treatment for hemorrhoids.  The Board finds that the Veteran's claim for rectal mass and rectal polyps reasonably encompasses hemorrhoids as well as villous adenocarcinoma of the colon.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The Veteran's STRs report small marginal hemorrhoids in the separation medical examination in December 1972, and, in the same month, the Veteran positively reported a history of piles or hemorrhoids in the separation medical history report.  In March 1972, the Veteran received treatment for pain in the anal area, with the impression of hemorrhoids.

In August 1993, the Veteran presented with rosettes of hemorrhoids and was treated for "prolapsing rectal polyp/hemorrhoid" and post-banding of hemorrhoids.  Related testing for symptomatology characterized as "villous adenoma with adeno-carcinoma changes in hemorrhoids" disclosed villo tubular adenoma with focal moderate to severe dysplasia; no residual carcinoma with the base showing normal mucosa and no malignancy.  Follow up colonoscopies in August 1993 and October 1993 disclosed carcinoma in situ.  A November 1997 colonoscopy showed tubular adenoma with no malignancy and resulted in a diagnosis of tubular adenoma, colonic polyps.  In November 1998, a colonoscopy disclosed a few anal hemorrhoids seen with normal anal canal.  In December 2003, the preoperative diagnoses included villous adenocarcinoma of the colon in 1996 with many polyps taken out over the years.  The colonoscopy revealed normal anal tone with small hemorrhoids.

In February 2008, the Veteran underwent a colonoscopy at the Wichita, Kansas VA Medical Center (VAMC), with a diagnosis of benign neoplasm of the colon   In June 2007 and January 2009, the Veteran was screened for colorectal cancer at the Wichita VAMC, finding no blood in stool samples representing a normal test.  

VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous examination where necessary to reach a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159.  In light of the Veteran's in-service treatment for hemorrhoids, extensive post-service treatment for hemorrhoids and villous adenocarcinoma of the colon, and the fact that the Veteran has never had a VA examination, the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of his claimed disabilities.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); 38 C.F.R. § 3.159(c) (4).

As the claims file and Virtual VA file only include VA treatment records from the Wichita VA Medical Center dated up to April 2009, the originating agency should obtain and associate with the record all outstanding, pertinent VA records.  

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1. The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, to include VA treatment records from the Wichita VA Medical Center for the time period from April 2009 to the present.

2. Then, the Veteran should be afforded a VA examination by a physician with sufficient expertise to determine the etiology of his claimed disorders of the colon and rectum, to include villous adenocarcinoma of the colon and hemorrhoids.  The claims file and any pertinent evidence in Virtual VA that is not contained in the claims file must be made available to and reviewed by the examiner.  A notation to the effect that this record review took place should be included in the report of the examiner.

Based upon the examination results and the review of the Veteran's pertinent medical history, the examiner should identify each disorder of the rectum or colon that has been present during the period of the claim.  

With respect to each such disorder, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder began during service or is otherwise etiologically related to the Veteran's active service, to include herbicide exposure in the Republic of Vietnam.  For purposes of the opinion, the examiner should assume that the Veteran is a reliable historian.

The rationale for all opinions expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3. The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent, must be associated with the record if the Veteran fails to report for any scheduled examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655.

4. The RO or the AMC should also undertake any other development it determines to be warranted.

5. Then, the RO or the AMC should readjudicate the issue on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


